Citation Nr: 0322929	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  96-48 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than May 19, 1995, 
for the award of a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from September 1974 to 
September 1978, and from August 1981 to March 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 RO rating decision 
which granted a permanent and total disability rating for 
non-service-connected pension purposes, effective May 19, 
1995.  The veteran appeals for an earlier effective date for 
the pension award.  The case was remanded by the Board in 
April 1999 and October 2001.

Service connection for diabetes mellitus was denied by the RO 
in October 2002.  The veteran submitted a notice of 
disagreement, and a statement of the case was furnished in 
February 2003; however, a substantive appeal has not yet been 
received, and, accordingly, the issue is not before the Board 
at this time.  


FINDINGS OF FACT

1.  A claim for pension benefits was received in 1989, and 
that claim remained open until the RO granted a permanent and 
total disability rating for non-service-connected pension 
purposes, effective May 19, 1995.

2.  After the 1989 pension claim, the veteran is first shown 
to be permanently and totally disabled, from conditions not 
due to his own willful misconduct, as of January 8, 1992.  


CONCLUSION OF LAW

The criteria for an earlier effective date of January 8, 
1992, for a permanent and total disability rating for non-
service-connected pension purposes, are met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran had active service from September 1974 to 
September 1978, and from August 1981 to March 1983.  

The post-service evidence, including VA records, statements 
from the veteran, medical records received from SSA and other 
non-VA sources, reflects treatment for substance abuse and 
psychiatric problems.

According to records of a hospitalization in a state facility 
from March to April 1989, the veteran had been incarcerated 
since February 1989, and was expressing suicidal ideation.  
It was noted that the goal was to regain competency to stand 
trial.  The veteran had a history of alcohol and cocaine 
abuse until he had been jailed in February 1989 due to 
charges of breaking and entering and larceny.  At the time of 
discharge, his bipolar disorder was noted to be in partial 
remission, and he was returned to jail, competent to stand 
trial.  

On June 2, 1989, a letter from the veteran was received at 
the VA.  In this letter, the veteran said, in part, that he 
was unable to keep a steady job due psychiatric problems he 
felt were related to  service.  

On September 19, 1989, a formal application for compensation 
or pension was received from the veteran.  In addition to the 
sections pertaining to service connection, he completed the 
sections of the form pertaining to claiming non-service-
connected pension.  He said he had last worked in December 
1988, and that he had completed 2 years of college and 6 
months of carpentry school.  

The RO thereafter denied service connection, but took no 
immediate action on the pension claim which was filed in 
1989.

In September 1989, the veteran underwent a mental status 
examination by Crossroads Services in connection with a claim 
for disability benefits from the Social Security 
Administration (SSA).  He had an extensive history of alcohol 
and poly-drug abuse and dependence, and he had been arrested 
at least three times.  It was noted that he was usually able 
to earn money by performing light construction or repair 
work, and that his days were spent engaging in these jobs and 
related activities, if his energy level was up; otherwise, he 
was prone to substance abuse.  His current level of 
functioning was significantly less, partly attributable to 
lack of motivation and support.  He had had significant 
difficulty in maintaining employment, primarily due to heavy 
drug and alcohol abuse.    

The veteran was hospitalized in a VA hospital from December 
1989 to January 1990 in a substance abuse service for 
treatment of alcohol and cocaine dependence.  Reportedly, he 
had been unemployed since January 1989.  He had been court 
ordered to substance abuse treatment and a halfway house 
because of armed robbery in January 1989.  For the 6 weeks 
prior to admission, he had been in an adult home, but had 
become intoxicated and was discharged due to unruly behavior.  
During the hospitalization, his lithium dosage was increased.  
Final diagnoses were polysubstance dependence, history of 
bipolar disorder, and antisocial traits.  He was discharged 
to jail, where he served a 21-day sentence for driving under 
the influence.  After that, a February 1990 VA drug treatment 
program note reported that he was currently staying at a 
halfway house which was court ordered, he would be living 
there for about 8 months.   

In March 1990 a psychological evaluation was conducted for 
purposes of SSA benefits.  The diagnoses were bipolar 
disorder, depressed, severe, alcohol abuse, in remission per 
self-report, polysubstance abuse in remission per self-
report, and schizotypal personality disorder.  The examiner 
concluded that the veteran was incapable of managing his 
financial affairs or living without supervision; chance of 
prognosis was poor; and successful vocational training was 
questionable given his lack of apparent motivation.  

According to a May 1990 functional assessment, it was noted 
that although bipolar symptoms precluded detailed tasks, the 
veteran had the ability to understand, recall and perform 
simple tasks.  He had difficulties in interpersonal 
situations and limited ability to plan independently and 
realistically for himself.  

In September 1990, the veteran was hospitalized complaining 
of 3 days of depression.  He claimed to have been manic the 
previous month.  The veteran had lost numerous jobs due to 
substance abuse.  Currently, he was working in a machine 
factory and going to school.  He lived in a halfway house.  
At the time of discharge, he looked forward to returning to 
work.  

The veteran was hospitalized in a VA facility from April to 
May 1991 for treatment of bipolar disorder, manic.  He was 
working as a janitor, and his employer agreed to hold his job 
if he could be discharged in about 2 weeks.  He was 
discharged for follow-up in the alcohol outpatient program.  

In December 1991, the veteran was hospitalized in a VA 
facility for 3 days agitation, irritability and no sleep for 
4 days.  He had been educated as a nurse's aid in July 1991 
and was to start employment in a few days.  Discharge 
diagnoses were bipolar disorder, manic, resolving, and 
alcohol abuse, and he was to be followed up in the mental 
health clinic and in an outpatient alcohol and drug 
dependency treatment program.  

In January 1992, the veteran said that he had attended school 
to become a nurse's assistant from July to December 1991.  He 
reported employment history as a janitor from November 1990 
to August 1991, and as a dishwasher from October 1991 to 
November 1991.  

The veteran was hospitalized in a VA facility on January 8, 
1992, complaining of symptoms of depression.  He was 
intoxicated and suicidal at the time of admission.  His 
current problems started when he had been fired from his job 
due to excessive drinking and coming late to work.  He had 
been refused a job as a nurse's aide due to his previous 
record of robbery.  The final diagnosis was bipolar disorder 
with alcohol abuse.  

In a March 1992 functional assessment, it was noted that the 
veteran had bipolar disorder in remission and stable on 
medication.  If he maintained sobriety there is no evidence 
to indicate he would be unable to perform 1-2 step tasks.  

In April 1992, a psychiatric assessment resulted in diagnoses 
of bipolar disorder, alcohol dependence, alcohol 
intoxication, and rule out panic disorder.  A history of 
multiple alcohol detoxification and rehabilitation admissions 
was noted.  It was noted that he was on parole, had no job 
since January 1992, and that while he used to work as nursing 
aid, he was applying for SSA disability and his lawyers had 
advised him not to work.  

In June 1992, the veteran was hospitalized in a VA facility 
for treatment of bipolar disorder and alcohol abuse.  He had 
no job and no income.  He said he last worked in February 
1992 as a nurse's aid.  He said he was unable to keep a job 
because of manic episodes.  Discharge diagnoses were bipolar 
disorder and alcohol dependence.  

According to a November 1992 VA hospital summary, the veteran 
had not worked since February 1992.  The veteran was to be 
placed in a supervised facility like an adult home.  

A November 1992 decision of the SSA found the veteran to be 
disabled within the meaning of the SSA Act beginning in June 
1991, secondary to affective disorder and substance addiction 
(alcohol).

Evidence from Ginter Hall South, a senior citizens' home for 
the aging, indicated that the veteran had been admitted in 
January 1993 and discharged in November 1993, and that his 
primary diagnosis was depression.  

On May 19, 1995, the RO received a letter from a Congressman, 
with an attached April 1995 letter from the veteran claiming 
he was permanently and totally disabled and was unable to 
work or keep a job

In June 1995, he filed a formal claim for non-service-
connected pension, using a net worth and employment 
statement.  On this form he noted that he last worked in June 
1994.  He said that at that time, he had worked for 1/2 month, 
but could not hold a job due to disability.  He said he was 
in receipt of Social Security benefits beginning March 1991.  

A VA examination was conducted in October 1995.  The veteran 
said he was unable to work because of his nerves.  A 
psychiatric examination diagnosed manic depressive illness, 
and PTSD, related to service events.  He felt that employment 
did not appear possible.  

In October 1996, the RO granted a permanent and total rating 
for pension purposes effective May 19, 1995.  This was based 
on a bipolar disorder.  

In December 1998, the RO granted service connection and a 30 
percent rating for post-traumatic stress disorder (PTSD), 
effective from April 1995.

In numerous statements provided in connection with his claim 
for an earlier effective date, the veteran states that the 
effective date for his permanent and total disability rating 
for pension purposes should be in January 1991.  He contends 
that he was granted benefits by SSA effective at that time.  
In addition, he was referred by VA to a nursing home at that 
time, has been in and out of adult homes since then, and has 
not worked since 1991.    

II.  Analysis

The file shows that by RO correspondence, the rating 
decision, the statement of the case, Board remands, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim, 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained to the extent possible.  The Board 
finds that the notice and duty to assist provisions of the 
law have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The law provides that a veteran of a period of war who meets 
service and income requirements, and who is permanently and 
totally disabled from disability not the result of his own 
willful misconduct, shall be paid non-service-connected 
pension.  38 U.S.C.A. § 1521.  

Unless specifically provided otherwise, the effective date of 
an award of pension shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of VA 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  It is otherwise provided that if the 
veteran was prevented, by reasons of a disability which was 
so incapacitating, from applying for pension benefits for a 
period of at least 30 days beginning on the date on which he 
became permanently and totally disabled, the effective date 
will be the date of application for the benefits or the date 
on which he became permanently and totally disabled, provided 
that the veteran applies for a retroactive award within one 
year from such date, whichever is to the advantage of the 
veteran.  While rating board judgment must be applied to the 
facts and circumstances of each case, extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented filing the claim.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(b)(1).

The RO found the veteran was permanently and totally disabled 
for non-service-connected pension purposes, and awarded 
pension as of May 19, 1995, which is the date of receipt of a 
Congressman's letter, with an attachment from the veteran 
which requested pension.  The veteran claims an earlier 
effective date for pension.

The file shows that the veteran earlier filed an informal 
claim for pension in June 1989 and a formal claim for pension 
in September 1989, but the RO did not take immediate action 
on the claim.  The 1989 claim remained open until the RO 
ultimately granted pension, and thus the effective date for 
pension will be the date of the 1989 claim if the veteran was 
permanently and totally disabled at that time, or the 
effective date will be later if it is shown the veteran first 
became permanently and totally disabled from a later date 
(i.e., the effective date will be fixed in accordance with 
facts found).

The evidence shows that after his arrest in February 1989, 
the veteran spent several months incarcerated, followed by a 
court ordered period in a halfway house, which was for the 
treatment of substance abuse.  After that, he was 
hospitalized, from December 1989 to January 1990, for 
treatment of alcohol and cocaine dependence, followed by 
another 21-day jail sentence for driving under the influence.  

Following his legal problems, a psychological evaluation in 
March 1990 concluded that the veteran was incapable of 
managing his financial affairs or living without supervision, 
his prognosis was poor, and successful vocational training 
was questionable given his lack of apparent motivation.  
However, this examination was based entirely on information 
provided by the veteran.  According to a May 1990 functional 
assessment, although bipolar symptoms precluded detailed 
tasks, he had the ability to perform simple tasks.  In 
September 1990, he was reportedly working in a machine 
factory and going to school.  Additionally, it was noted that 
his job losses had been due to substance abuse.  During a VA 
hospitalization from April to May 1991, the veteran was noted 
to be employed as a janitor, and elsewhere the veteran stated 
that he was employed in this position from November 1990 to 
August 1991.  He was involved in a training program to become 
a nurse's assistant from July to December 1991, and was 
employed as a dishwasher from October 1991 to November 1991.  
A December 1991 hospital report indicates that the veteran 
was to start a job as a nurse's aid later that month.  

On January 8, 1992, the veteran was hospitalized in a VA 
facility, complaining of symptoms of depression which had 
started when he had been fired from his job due to excessive 
drinking and coming late to work.  He had been refused a job 
as a nurse's aide due to his previous record of robbery.  The 
evidence indicates that the veteran has not been employed 
since being hospitalized in January 1992, except for a brief 
period in 1994.  The January 1992 hospital report attributed 
the loss of his job to alcohol abuse, and his inability to 
work as a nurse's aid to his criminal record.  However, he 
also had significant symptoms of bipolar disorder upon 
hospitalizaion in January 1992, and subsequent records show 
that he resided in a supervised home from January to November 
1993, with diagnosis of depression.  

In the judgment of the Board, the evidence shows that, 
subsequent to the 1989 pension claim, the veteran is first 
shown to be permanently and totally disabled from non-
misconduct conditions as of the January 8, 1992 VA 
hospitalization.  

The Board notes that the veteran was awarded SSA disability 
benefits effective in June 1991.  However, the disabilities 
considered by SSA were an affective disorder and substance 
addiction, and the latter is not a disability for VA pension 
purposes.  Moreover, the veteran was employed throughout most 
of 1991, in addition to completing a training program as a 
nurse's assistant that year.  Therefore, the weight of the 
evidence is against a finding of permanent and total 
disability rating for pension purposes prior to January 8, 
1992.

Based on the facts found, January 8, 1992 is the correct 
effective date for a permanent and total disability rating 
for pension purposes.  Thus an earlier effective date of 
January 8, 1992 for the award of pension is warranted.  The 
benefit of the doubt has been applied in making this 
decision.  38 U.S.C.A. § 5107(b).  


ORDER

An earlier effective date of January 8, 1992, for a permanent 
and total disability rating for pension purposes, is granted.  

	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

